868 F.2d 1277
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sidney FISCHLER, Petitioner,v.DEPARTMENT OF the COMMERCE, Respondent.
No. 88-3410.
United States Court of Appeals, Federal Circuit.
Feb. 13, 1989.Rehearing Denied March 9, 1989.

Before BISSELL and ARCHER, Circuit Judges, and EDWARD D. RE, Chief Judge.*
PER CURIAM.

DECISION

1
Sidney Fischler appeals the final decision of the Merit Systems Protection Board (Board), Docket No. DC03518710547, affirming his separation from the Department of Commerce by reduction-in-force (RIF) procedures.  We have carefully considered Fischler's arguments, but substantial evidence supports the Board's factual determinations that a budget shortage at the National Bureau of Standards' National Voluntary Laboratory Accreditation Program caused the RIF and that the Department of Commerce properly followed the RIF procedures in not offering him the position held by Nora M. Jason.  Accordingly, we affirm the Board's decision based on the Administrative Judge's December 30, 1987 opinion.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation pursuant to 28 U.S.C. Sec. 293(a) (Supp.  IV 1986)